Determination unanimously confirmed and petition dismissed. Memorandum: Petitioner admitted that he possessed altered property in violation of an inmate rule, and therefore it is not relevant whether the altered property introduced in evidence at the hearing was the same altered property that petitioner admitted possessing. Furthermore, the Hearing Officer expressly considered petitioner’s justification defense and rejected it. We see no reason to disturb that determination. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Denman, P. J., Pine, Lawton, Wesley and Doerr, JJ.